This is an Allowance for serial number 16/942079. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas P. Riley on July 20, 2022.
The application has been amended as follows: 
Claims 1, 2, 4-13, 15-18, 22-24 have been canceled. 
Claim 3, line 1, “2” has been deleted and --27-- has been inserted.
Claim 14, line 1, “1” has been deleted and --25-- has been inserted.
	, line 2, “loop fasteners” has been deleted and --encircling clamps--  has been inserted. 
Claim 19, line 1, “1” has been deleted and --25-- has been inserted.
	, line 4, --surface—has been inserted after “backside”. 
	, line 5, “loop fastener” has been deleted and “encircling clamp” has been inserted. 
	, line 6, --and through the top slot—has been inserted after “shaft”. 
	, line 7, “loop fastener” has been deleted and –encircling clamp-- has been inserted. 
	, line 8, --and through the bottom slot—has been inserted after “shaft”.
	, line 9, “loop fasteners” has been deleted and –encircling clamps-- has been inserted. 
, line 10, “loop fasteners” has been deleted and –encircling clamps-- has been inserted. 
	Claim 20, line 2, “the” has been deleted before –table--  has been inserted. 
		, line 2, “at least one” has been deleted. 
	Claim 21, “1” has been deleted and –25--  has been inserted. 

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a combination comprising: a table comprising a table top and a table leg extending downwardly from the table top; and a hook assembly secured to the table leg, wherein the hook assembly comprises: a unitary hook member configured to hold a purse, the unitary hook member comprising: a flared base having a backside surface braced against the table leg and a frontside surface, wherein the flared base is resilient and flexible, and wherein the backside surface is substantially planar in an unflexed state; a top gusset extending between the top surface of the shaft and the front surface of the base; a top slot extending through the top gusset proximate the front surface; a bottom gusset extending between a bottom surface of the shaft and the front surface of the base; and a bottom slot extending through the bottom gusset proximate the front surface of the base; wherein a first encircling clamp and the second encircling clamp flex the flared base such that the backside surface conforms to a contour of the table leg.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631